939 So.2d 102 (2006)
TERRY LEE HILL, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D04-5777.
District Court of Appeal of Florida, Second District.
Opinion filed September 20, 2006.
James Marion Moorman, Public Defender, and Mark C. Katzef, Special Assistant Public Defender, Bartow, for Appellant.
Terry Lee Hill, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed.
FULMER, C.J., and VILLANTI and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.